Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
Appeal from an order setting aside judgment. We have heretofore decided that, “ after the adjournment of the term, the Court loses all control- over its judgments, unless its jurisdiction is saved by some motion or proceeding at the time, except when the summons has not been served', in which case a party may, within six months, move to set aside the judgment.”
In other eases, a Court has no power to vacate a judgment, on a motion made after the adjournment of the term at which the judgment was rendered. Carpentier v. Hart, 5 Cal., 406; Suydam v. Pilcher, 4 Cal., 280; Robb v. Robb, Jan. Term, 1857.
The order of the Court below is reversed, with costs.